DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 801, 802, 804, 805, and 1250 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1, recites the conditional preposition “if”, which renders the scope of the claims indefinite as it is unclear if the steps in lines 3-10 are required to meet the claims. The use of “if” includes both positive and negative scenarios, and in negative scenarios, the steps in lines 3-10 are not required. Claims 4-6 are rejected because they depend from an indefinite claim.
Claim 15 recites the limitation "the at least one output signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one template" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the patient’s rhythm" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16-20 are rejected because they depend from an indefinite claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0243578 to Volosin in view of US Patent Application Publication No. 2010/0121209 to Cazares et al. (hereinafter referred to as “Cazares”) in view of US Patent Application Publication No. 2005/0154421 to Ousdigian.
With respect to claim 1, Volosin discloses a wearable cardioverter defibrillator (WCD) system for a patient capable of being ambulatory (e.g., abstract and Fig. 1), the WCD system comprising: an energy storage module configured to store an electrical charge (e.g., paragraphs [0014] and [0061]: a series of pacing pulses provided by a battery/energy storage module); a memory configured to store at least one template (e.g., paragraph [0013]: a memory storing at least one ECG pattern or template); a plurality of electrodes (e.g., Fig. 1, sensing electrodes 112, therapy electrodes 114a-b and paragraph [0046]); a support structure configured to be worn by the patient and structured to position the plurality of electrodes to contact a body of the patient while the support structure is worn by the patient (e.g., Fig. 1, 110 and paragraphs [0046]-[0047]: the sensing electrodes and therapy electrodes can be permanently integrated into the garment 110); a heart rate detector (e.g., paragraph [0068]: cardiac monitor 214, part of medical device controller 120, includes a heart rate detector so that the monitor 214 can scan ECG data for heart rate patterns); and one or more processors (e.g., Fig. 2, 218) configured to: monitor the patient's heart rhythm, wherein monitoring the patient's heart 
The WCD of Volosin differs from the claimed invention in that its memory is not expressly configured to store at least one template classified as a supraventricular (SVT) rhythm of the patient. However, Cazares, in a related art: cardiac systems for discriminating between SVT and ventricular tachyarrhythmia, teaches that its device classifies a detected tachyarrhythmia episode based on one or more templates (abstract of Cazares) and that “multiple SVT templates are acquired at different cardiac rates” so that a patient’s rhythm can be determined as a SVT rhythm (e.g., paragraph [0016] of Cazares). Accordingly, one of ordinary skill in the art would have recognized the benefits of using a template classified as a SVT rhythm to ascertain whether the patient is experiencing SVT when its ECG signal is analyzed in view of the teachings of Cazares. Consequently, one of ordinary skill in the art would have modified the WCD system of Volosin so that its memory has at least one SVT rhythm of the patient in order 
Volosin in view of Cazares differs from the claimed invention in that its processor is not expressly configured to determine whether a ventricular tachycardia (VT) threshold is met based at least on the determined heart rate; determine whether a SVT threshold for the patient is met; responsive to the SVT threshold for the patient being met, classify the patient’s rhythm as not shockable; determine whether a delay shock criterion is met based on at least the VT threshold being met and the SVT threshold for the patient not being met, responsive to the delay shock criterion is met, cause at least some of the stored electrical charge to be discharged through at least one of the plurality of electrodes to deliver therapy to the patient. Cazares teaches determining a SVT rhythm of the patient based on a correlation of received ECG signal and the at least one template (e.g., paragraph [0016] of Cazares).  However, Ousdigian teaches, in a related art: reducing inappropriate delivery of therapy for suspected non-lethal arrhythmias, a processor that detects thresholds for ventricular arrhythmias (e.g., abstract of Ousdigian) based on the determined heart rate (e.g., based on the ECG signal); that shocks are ineffective in terminating SVT and generally are not needed (e.g., paragraph [0003] of Ousdigian); and determines whether a delay criterion is met based on the VT threshold being met and the SVT threshold for the patient not being met (e.g., paragraphs [0006] and [0051]-[0052] of Ousdigian: VT threshold is met, but SVT threshold is not met (i.e., VCL threshold value is not met) a delay occurs and also paragraph [0059] of Ousdigian), and responsive to a determination that the delay criterion is met (delay time expires or SVT threshold is not met), cause at least some of 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would have recognized the benefits of discriminating between VF and SVT in view of the teachings of Cazares and Ousdigian; one of ordinary skill in the art would have recognized the benefits of classifying patient’s rhythms indicative of SVT as not shockable in view of the teachings of Ousdigian; and delaying after a determination of VT to ensure that the determination requires shock treatment as taught by Ousdigian. Consequently, one of ordinary skill in the art would have modified the WCD system of Volosin so that its processor is configured to determine whether a VT threshold is met based at least in part on the determined heart rate; classify the patient’s rhythm as unshockable when the SVT threshold is met; determine whether a delay is met based on the VT threshold being met and the SVT threshold not being met, and responsive to the delay shock criterion being met, cause at least some of the stored electrical charge to be discharged through the plurality of electrodes to deliver therapy to the patient as taught by Cazares and Ousdigian, and because the combination would have yielded predictable results.
With respect to claim 2, Volosin in view of Cazares and Ousdigian teaches the WCD system of claim 1, in which the heart rate detector is configured to determine the patient's heart rate based at least in part on the received ECG signal (e.g., paragraph [0068] of Volosin).

With respect to claim 7, Volosin in view of Cazares and Ousdigian teaches the WCD system of claim 1, wherein the therapy comprises cardioversion therapy (e.g., paragraph [0097] of Volosin: treatment protocol can capture, cardiovert, or defibrillate the patient).
As to claim 14, Volosin in view of Cazares and Ousdigian teaches the WCD system of claim 1, wherein the one or more processors is further configured to derive a template from the patient's ECG that is sensed via the plurality of electrodes while the patient has a supraventricular originated rhythm and store the derived template in the memory (e.g., paragraphs [0016]-[0017] and abstract of Cazares). One of ordinary skill in the art would have further modified the processor of Volosin in view of Cazares and Ousdigian to derive a template from the sensed ECG of the patient during a SVT and to store the derived template in the memory in view of the teachings of Cazares and because the combination would have yielded predictable results.

Claims 3-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Volosin in view of Cazares and Ousdigian, as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0184933 to Sullivan et al. (hereinafter referred to as “Sullivan”).
With respect to claim 3, reciting “is further configured”, Volosin in view of Cazares and Ousdigian teaches the WCD system of claim 1, wherein the one or more processors is not expressly disclosed as being further configured: determine whether a ventricular fibrillation (VF) threshold is met based at least in part on the determined heart rate, the VF threshold being greater than the VT threshold; determine whether a quick shock criterion is met based at least in part in response to the VF threshold being met; and responsive to the quick shock criterion being met, cause at least some of the stored electrical charge to be discharged through at least one of the plurality of electrodes to deliver a defibrillation shock to the patient. However, Sullivan, in a related art: wearable cardioverter defibrillator, teaches determining whether a VF threshold is met based at least in part on the determined heart rate, where the VF threshold is greater than the VT threshold (e.g., paragraph [0057] and Table 1 of Sullivan: VT >170 BPM; VF 200BPM); determining whether a quick shock criterion is met based in response to the VF threshold being met (e.g., paragraph [0058] of Sullivan); and responsive to the shock criterion being met, cause at least some of the stored electrical charge to be discharged through at least one of the plurality of electrodes to deliver a defibrillation shock to the patient (e.g., paragraph [0078] of Sullivan). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of discriminating between VT and VF because VF requires 
As to claim 4, Volosin in view of Cazares, Ousdigian, and Sullivan teaches the WCD system of claim 3, in which the one or more processors is further configured to: identify QRS complexes of the received ECG signal and determine a width of the identified QRS complexes (e.g., Table 1 of Sullivan); determine whether a width threshold is met based at least in part on the determined width, wherein the quick shock criterion is at least further based on the width threshold being met (e.g., paragraph [0057] of Sullivan: the rhythm analysis uses heart rate, QRS width, and QRS organization from the ECG data to make a shock decision as shown in Table 1). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of identifying QRS complexes of the received ECG signal and determine the width of the identified QRS complexes; and determine whether a wide threshold is met based at least in part on the determined width, wherein the shock 
With respect to claim 5, Volosin in view of Cazares, Ousdigian, and Sullivan teaches the WCD system of claim 4, wherein determining whether the delay shock criterion is met is based at least on the received ECG signal meeting the following conditions for a predetermined time period: the VT threshold is met, the SVT threshold for the patient is not met, and the width threshold is met (e.g., paragraph [0057] of Sullivan: shock decision is based on VT and QRS width being met as set forth in Table 1). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of using meeting the VT threshold and the QRS threshold before shocking as taught by Sullivan. Consequently, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the WCD system of Volosin in view of Cazares, Ousdigian, and Sullivan so that its processor determines a delay shock criterion is met based on the VT threshold being met and the width threshold being met in view of the teachings of Sullivan, and because the combination would have yielded a predictable result.

With respect to claim 12, Volosin in view of Cazares and Ousdigian teaches the WCD system of claim 1, but does not expressly disclose that the plurality of electrodes are configured to provide a plurality of ECG channels to the one or more processors. However, Sullivan teaches in a related art that a WCD device may monitor multiple ECG channels (e.g., paragraph [0061] of Sullivan). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a WCD being configured to provide a plurality of ECG channels to the one or more processors in view of the teachings of Sullivan. Consequently, one of ordinary skill in the art would have further modified the WCD of Volosin in view of Cazares and Ousdigian so that its plurality of electrodes are configured to provide a .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Volosin in view of Cazares and Ousdigian, as applied to claim 7 above, and further in view of US Patent No. 9,295,852 to Williamson.
Volosin in view of Cazares and Ousdigian teaches the WCD system of claim 7, but does not expressly disclose that the cardioversion therapy comprises a synchronized shock of less energy than a defibrillation shock. However, Williamson, in a related art: system and method for confirming arrhythmia, teaches that cardioversion shocks are relatively low to moderate energy level and are synchronized with an R-wave, while defibrillation shocks are of moderate to high level and are delivered asynchronously (e.g., column 9, lines 10-20 of Williamson). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that cardioversion therapy provides a lower level shock than a defibrillation shock and that cardioversion therapy comprises a synchronized shock in view of the teachings of Williamson. Consequently, one of ordinary skill in the art would have further modified the cardioversion therapy of Volosin in view of Cazares and Ousdigian to comprise a synchronized shock of less energy than a defibrillation shock as taught by Williamson and because the combination would have yielded predictable results.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Volosin in view of Cazares and Ousdigian, as applied to claim 1 above, and further in US Patent Application Publication No. 2017/0072202 to Kane et al. (hereinafter referred to as “Kane”).
With respect to claim 9, Volosin in view of Cazares and Ousdigian teaches the WCD system of claim 1, but does not expressly disclose that the at least one template comprises a plurality of posture-based templates. However, Kane teaches, in a related art: arrhythmia detection and confirmation, that the current posture of a patient can be determined by stored sensed accelerometer signals stored with accelerometer signal templates and that an accelerometer signal template may be generated for different postures (e.g., paragraph [0098] of Kane) and that the rate of delivery of electrical stimulation pulses may be adjusted based on the posture and/or activity level of the patient (e.g., paragraph [0100] of Kane). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the electrical stimulation to the heart depends upon the posture of the patient and/or the patient activity and that a plurality of posture-based templates can be generated to assist with the stimulation of the heart in view of the determined patient posture in view of the teachings of Kane. Consequently, one of ordinary skill in the art would have modified the WCD system of Volosin in view of Cazares and Ousdigian so that its processor has at least one template comprising a plurality of posture-based templates in order to adjust the electrical stimulation of the patient’s heart in accordance with the patient’s posture as taught by Kane, and because the combination would have yielded predictable results.
 As to claim 10, Volosin in view of Cazares and Ousdigian the WCD system of claim 9, further comprising an accelerometer module configured to detect the posture of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Volosin in view of Cazares, Ousdigian, and Kane as applied to claim 9 above, and further in view of US Patent Application Publication No. 2016/0022166 to Stadler et al. (hereinafter referred to as “Stadler”).
Volosin in view of Cazares, Ousdigian and Kane teaches the WCD system of claim 9, but do not expressly teach that the one or more processors are configured to daily update the at least one template. However, Stadler teaches, in a related art: rhythm discriminator with immunity to body posture that a control module may be configured to updated its template feature values according to a schedule basis, e.g., one a day (e.g., paragraph [0078] of Stadler). Thus, one of ordinary skill in the cardiac art would have recognized the benefits of updating the templates upon which sensed ECG signals are compared to determine cardiac episodes in view of the teachings of Stadler. Consequently, one of ordinary skill in the art would have further modified the WCD system of Volosin in view of Cazares, Ousdigian and Kane to update daily the at least one template of its system in view of the teachings of Stadler that features of a template should be updated daily or at a desired frequency, and because the combination would have yielded predictable results. 

Claim 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volosin in view of Ousdigian.
Regarding claim 15, Volosin discloses a method for use with a defibrillator (e.g., abstract and Fig. 1), the method comprising: determining a heart rate (HR) using the at least one output signal from a heart rate detector (e.g., paragraph [0068]); receiving at least one ECG signal via one or more of a plurality of electrodes and determining an arrhythmia based at least in part on the determined heart rate (e.g., paragraphs [0068], [0072], and [0076]); determining whether a ventricular tachycardia (VT) threshold is met based at least in part on the determined HR; determine whether a supraventricular tachycardia (SVT) threshold for the patient is met based on a correlation of received ECG signal and the at least one template (e.g., paragraphs [0012], [0030], and [0080]); and responsive to the SVT threshold for the patient being met, classifying the patient's rhythm (e.g., paragraphs [0030]: the WCD may classify the arrhythmia as SVT where AV dissociation is not evident and [0080]: cardiac monitor classifies arrhythmias as SVT where the atrial ECG data indicates an atrial rate between 150-250 BPM and a ventricular rate between 150-250 BPM). Volosin differs from the claimed invention in that it does not expressly state that the classified SVT arrhythmia is not shockable. However, Ousdigian teaches, in a related art: reducing inappropriate delivery of therapy for suspected non-lethal arrhythmias, a processor that detects thresholds for ventricular arrhythmias (e.g., abstract of Ousdigian) based on the determined heart rate (e.g., based on the ECG signal); and that shocks are ineffective in terminating SVT and generally are not needed (e.g., paragraph [0003] of Ousdigian). That is, before the effective filing date of the claimed invention, those skilled in the art were aware that a 
With respect to claim 20, Volosin in view of Ousdigian teaches the method of claim 15, in which the heart rate detector is configured to determine the patient's heart rate based at least in part on the received ECG signal (e.g., paragraph [0068] of Volosin).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Volosin in view of Ousdigian as applied to claim 15 above, and further in view of Sullivan.
With respect to claim 16, Volosin in view of Ousdigian teaches the method of claim 15, but does not expressly teach determining whether a ventricular fibrillation (VF) threshold is met based at least in part on the determined heart rate the VF threshold being greater than the VT threshold; determining whether a VF criterion is met based at least in part in response to the VF threshold being met; and responsive to the VF being met, initiating a process to discharge at least some of the stored electrical charge through at least one of the plurality of electrodes to deliver a defibrillation shock to the patient. Volosin discloses that VF is a potentially life threatening arrhythmia in 
As to claim 17, Volosin in view of Ousdigian and Sullivan teaches the method of claim 16, responsive to the SVT threshold not being met, classifying the patient's rhythm as VT (e.g., paragraph [0012] of Volosin: processor may be configured to identify the arrhythmia condition as a tachycardia condition where the ventricular ECG data beats are between 110-250 beats per minute and the SVT threshold is met where the atrial ECG data is between 150-250 beats per minute and the ventricular ECG data is between 150-250 beats per minute – Thus, when SVT is not met, it is classified as a ventricular condition when between 110-150 BPM).

As to claim 19, Volosin in view of Ousdigian and Sullivan teaches the method of claim 16, further comprising: determining a width of QRS complexes in the received ECG signal (e.g., Table 1 of Sullivan); determining whether the determined width meets a QRS width threshold (e.g., paragraph [0057] of Sullivan: the rhythm analysis uses heart rate, QRS width, and QRS organization from the ECG data to make a shock decision as shown in Table 1); and responsive to the QRS width threshold being met and the VT threshold being met, classifying the patient's rhythm as not shockable (e.g., paragraph {0058] of Sullivan: shocking does not occur immediately after VT criterion is met because VT may self-terminate – thus, a determination of no shocking would occur after the VT criterion was initially met). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of determining a width of QRS complexes in the received ECG signal; determine whether the determined width meets a QRS width threshold; and responsive to the QRS width being met and the VT threshold being met, classifying the patient’s rhythm as not .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2019/0329055 to Briscoe et al. is directed to a WCD system by the same assignee, but different inventive entity, that anticipates claim 15, as best understood: receives ECG signals from a plurality of electrodes; determines whether a VT threshold is met based on the patient heart rate (e.g., paragraph [0147]: rhythms with a heartrate above the VT threshold, may be SVT or VT, VF); determines whether a SVT threshold is met based on a correlation of EDG signal 
US Patent Application Publication No. 2019/0282823 to Freeman et al. is directed to changing cardiac shock delivery parameters based on a transform value and teaches that synchronized defibrillation is also known as cardioversion where at low currents or energies, synchronized defibrillation may be beneficial for ECG waveforms (e.g., paragraph [0088]).
US Patent Application Publication No. 2011/0106194 to Wang et al. is directed to systems and methods for discriminating between VT and SVT using thresholds to avoid inappropriate shocking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792